Citation Nr: 1228243	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  09-22 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities.  


REPRESENTATION

Appellant represented by:	R. Matthew Stewart, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from October 1966 to July 1968.  This service included a tour-of-duty in the Republic of Vietnam where he earned the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a July 2008 rating decision of the Waco, Texas, Regional Office (RO), of the Department of Veterans Affairs (VA).  The record reflects that when the appellant originally requested that he be given the opportunity to provide testimony before the Board.  However, subsequently, in April 2011, he withdrew that request and requested that his claim be processed accordingly.  

The  issues of entitlement to an increased evaluation for the appellant's service-connected posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling, entitlement to service connection for alcoholism secondary to the appellant's service-connected PTSD, entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities, and entitlement to special monthly compensation for aid and attendance of another person have raised by the record, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has come before the VA seeking service connection for peripheral neuropathy of the upper and lower extremities.  He has averred that the prodromas of the disabilities began while he was on active duty and that they continued to become more noticeable over the years.  Now he suffers from peripheral neuropathy of all of his extremities.  Because the disabilities began in service, per the appellant, he believes that service connection should be awarded.  

A review of the claims folder indicates that in December 2007, the appellant underwent a private neurological examination.  A copy of the report from that examination is of record.  It was during that examination that the appellant suggested that, at least with respect to the lower appendages, he began experiencing decreased feeling and other neurological symptoms while he was on active duty.  The examining physician reviewed the appellant's history and then examined the appellant.  Upon completion of the exam, the doctor wrote the following:

Long-standing sensory motor polyneuropathy of undetermined etiology.  Clinically, this looks more like a distal axonopathy rather than a demyelinating type neuropathy, even though he does not have much neuropathic pain.  Alcohol related neuropathy (toxic and nutritional) is a major diagnostic consideration.  The neuropathy apparently dates back several decades.  The neuropathy may actually be multifactorial.  There may have been a more a long-term underlying cause, perhaps related to the alcohol, and possible superimposed perineoplastic neuropathy or other superimposed cause needs to be considered; the neuropathy may be multifactorial.

The appellant and his private attorney have insinuated that the appellant has consumed, and possibly over-consumed, alcohol for a number of years as a way of self-medicating.  See Representative's Letter, July 5, 2011.  In other words, the appellant has used alcohol for the treatment of his service-connected PTSD.  It has been argued by the appellant's representative that because the appellant's alcoholism is secondary to his service-connected psychiatric disorder, and since his polyneuropathy may be as a result of alcohol intake, the appellant should be granted service connection on a secondary basis for peripheral neuropathy of the extremities.  Alternatively, it has been argued that since a doctor has intimated that the peripheral neuropathy has been present for decades and because the appellant has provided statements concerning the etiology of symptoms produced since service, at the very least an examination of the appellant should occur so that an etiological opinion may be obtained and included in the claims folder for review by the VA.  

Merely filing a claim for benefits is not enough to necessitate a medical examination.  VA's duty to provide a medical examination is not triggered unless the record contains competent evidence of a current disability or symptoms of a current disability, evidence establishing that an event, injury, or disease occurred in service or a disease manifested during an applicable presumptive period, and an indication that the disability or persistent or recurring symptoms of a disability may be associated with service or a service connected disability.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this instance, the appellant has asserted that he experienced neurological symptomatology while he was on active duty.  The more current medical records suggest that the appellant may have suffered from some type of manifestations of peripheral neuropathy of the extremities for many decades.  Finally, the appellant now suffers from peripheral neuropathy of the upper and lower extremities.  A neurological examination has not been performed by the VA nor has a medical opinion been obtained that addresses the assertions made by the appellant and his representative.  As such, in accordance with McLendon and the VA's duty to assist, the claim will be remanded for the purpose of obtaining a VA neurological examination along with an etiological opinion. 

Also, because the claim is being returned for additional development, copies of any available VA, private, and other federal medical treatment records, to include those extending from 2002 to 2007 and from 2009 to the present, should be obtained and incorporated in the claims file.  It is important to note that records generated by VA facilities (or at other federal facilities) that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, these treatment records should be associated with the claims file.

Finally, a review of the claims folder indicates that the appellant is in receipt of Social Security Administration (SSA) benefits.  The appellant has provided copies of SSA records that confirm the awarding of those benefits but it is unclear whether a complete and comprehensive collection of records maintained by the SSA has been requested and obtained.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must obtain SSA decisions and records which may have a bearing on the appellant's claim.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has found that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  See Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  In this instance, there is no indication that any effort has been made to secure the SSA decision awarding such benefits or any associated medical records.  Hence, in keeping with the Board's duty to assist the appellant with his claim, the claim must be remanded so that the SSA decision and all of the medical records used in that determination may be obtained and incorporated into the claims folder.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011). 

The Board would note that it has referred back to the RO the issue of entitlement to service connection for alcoholism secondary to the appellant's service-connected posttraumatic stress disorder.  The Board finds that this issue is inextricably intertwined with the appellant's pending certified appeal and as such, it must be considered together with the claims noted on the front page of this action.  That is, a favorable decision on the service connection claim could materially impact upon the appellant's claim for entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  Accordingly, these claims must be considered together and a decision by the Board on the claims would at this point be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Moreover, because this matter is basically inextricably intertwined, the interests of judicial economy and avoidance of piecemeal litigation require that action on the matter now before the Board be deferred and further development occurs.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (to the effect that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together). As such, this issue is returned to the RO/AMC so that immediate development and action may occur.   

The action identified herein is consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the RO/AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO/AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Accordingly, the case is REMANDED for the following actions: 

1.  The appellant should be provided the notice required under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011), for the issues currently on appeal.  A copy of the letter sent should be included in the claims folder for review, and any information obtained as a result of this action should also be included in the claims folder. 

2.  The RO/AMC should contact the appellant and request that he identify all sources of medical treatment received since January 2002, and to furnish signed authorizations for release to the VA for private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA federal treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159 (2011). 

3.  The AMC/RO should request all documents pertaining to any award of benefits from the SSA, and specifically request a copy of any decision awarding any benefits and copies of the medical records, upon which the SSA based its decision.  If no records are forthcoming, the appellant should be notified as such so that he may have the opportunity to proffer those records he may have in his possession.  See 38 C.F.R. § 3.159 (2011).

4.  Only after all of the service member's medical records and SSA records have been obtained and included the claims folder for review, the RO/AMC should arrange for the appellant to be examined by a VA psychiatrist in order to determine whether the appellant's alcoholism is secondary to his service-connected PTSD.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

The appropriate examiner should express an opinion as to whether the appellant now suffers alcoholism or alcohol abuse.  If he does, the examiner should also opine as to whether the found disability is at least as likely as not (a probability of 50 percent or greater) related or secondary to the appellant's service-connected psychiatric disorder.  

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination reports. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether the appellant's PTSD has caused or resulted in alcohol abuse as a method of self-treating the symptoms and manifestations of the psychiatric disorder, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the examiner's report, the appropriate examiner must specifically discuss the appellant's attorney's contentions that the appellant's alcoholism is a by-product of his PTSD.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion). 

Additionally, if the examiner concludes that the appellant's claimed alcoholism is not secondary to his PTSD, the examiner must explain in detail the reasoning behind this determination.  

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review. 

5.  Only after all of the service member's medical and SSA records have been obtained and included in the claims folder, and only after the appellant has undergone the above requested psychiatric examination, the RO/AMC should arrange for the appellant to be examined by a VA medical doctor in order to determine whether the appellant now suffers from peripheral neuropathy of the upper and lower extremities.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

The appropriate examiner should express an opinion as to whether the appellant now suffers peripheral neuropathy.  If he does, the examiner should also opine as to whether the found disability is at least as likely as not (a probability of 50 percent or greater) related or secondary to the appellant's military service, to include any incidents therein, or to another disability.   The examiner should further opine whether any found peripheral neuropathy disability is secondary to the appellant's alcohol abuse or alcoholism as suggested by Doctor J. T. Wilkinson, of Scott & White, in an opinion dated December 19, 2007.  

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination reports. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the examiner's report, the appropriate examiner must specifically discuss the appellant's (i.e., his attorney's) contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion). 

Additionally, if the examiner concludes that the appellant's claimed peripheral neuropathy is not service-related or not caused by or the result of a disability that is service-connected, the examiner must explain in detail the reasoning behind this determination.  

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review. 

6.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the requested examiners' opinions.  If the reports do not include fully detailed responses to the questions/comments asked therefor, the report(s) must be returned for corrective action.  38 C.F.R. § 4.2 (2011) and Stegall v. West, 11 Vet. App. 268 (1998). 

7.  Thereafter, the RO/AMC should readjudicate the claim.  The RO/AMC must specifically make a determination on the issue of entitlement to service connection for alcoholism secondary to the appellant's service-connected PTSD.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 
 
The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



